Title: To George Washington from Peter Hog, 26 June 1756
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 26th June 1756

Refering to mine of the 14th Instant this Comes Express by Corporal Smith to Inform you that When I had Drawn up the Men on the parade to Acquaint them of the Arrival of their pay for 5 Mos., they all Exclaimed because their Cloaths were not Sent along with their pay; Saying they were Imposed on & Cheated out of their 2d. ⅌ day: that the sd Arrears of 2d. ⅌ day had run now almost 18 Months & In that time they had only Recd one shirt a pr of Stockgs & a pr of Shoes; notwithstanding they were promised 2 of Each Last Spring at Winchestr by Sir Jno. St Clair & the adjutant as well as Rollers for their Neck: that they heard the Rest of the Companies had recd their Cloaths & that 2 Companies from No. Carolina had been lately Compleated with the Cloaths belonging to them: In Short after they were Dismist from the parade their discontent was so great, & Vented in Such Speeches, that the Officers came and Advised me to Send off a Messenger Express to quite the Men: & Even the Serjts came privately and Complained of their being used Worse then the other Companies, & Neglected

because of their distance from the Regt; I told them it was owing to the distraction that had been in Frederick County, and the Embargoe that had taken place at home which delayed the Arrival of the Shipping: however as I mentd In both my Letters the tattered Condition of the Men Occassioned by the hard March & difficult paths on the Expedition It Surprises me you should overlook it. As the Opportunities are so Infrequent and the Conveyance of Letters so Indirect & Uncertain I could Wish you would be very particular In answering Every paragraph. I was Informed by Majr Lewis that the other Companies of the Regt were to Garison a Chain of Forts to be Erected from the Mouth of the So. Branch, along this River & so by Craigs Creek to Roanoke[.] Now I should be glad to know Whether this Fort will be Continued In same Spott as I would Enlarge it this Sumr if it is to Remain Also if we are to Lay in our own provisions or if a Commissary is to be appointed to Act for the Whole as Beeff will be scarse, & some allready Begin to Buy up In order to Drive them away in the Fall. In Inclosed Serjt McCullys Accot of Charges in going after the Deserters & Wrote to You his demand of a pistole reward besides; Which Last the Men think is all that can In Justice be Stopt from their pay. Let me know how his Accot is to be Satisfied. I also Inclosed pay Rolls & Recpts for the Months of Decr & January together with the Accot of Debursements for the Commissary the Whole In a Letter dated the 3d February advise if it Came to hand I Likewise at that time Sent my Recruiting Accot to Capt. Stewart & Desired the Amot to be paid to him being £21.4. I have Enlisted two or 3 since and as the Company is not Compleat desire you would Send money for that purpose.
Inclosed is the Weekly Return the others were Sent in mine of the 14th. I have Just taken up one David Currie a Young Fellow that Came out in a Compy of Militia from Albemarle & stayed behind here to Evade being Draughted I shall Confine him untill he agrees to Enlist or have a return from You. I am wt. Respect Sir Your Very hume Servt

Petr Hog


P.S. as the Bearer Comes on publick Bussiness and such as I hope you will judge Necessary Expect you will Allow of his Expences. P:H:

